DETAILED ACTION
1.	 A request or continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/05/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being
examined under the first inventor to file provisions of the AIA .

Drawings
3.	 The drawings submitted on 12/08/2020 are acknowledged and accepted by the
examiner.

Response to Arguments
4. 	Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new references have been applied to the new ground rejection.

Claim Rejections - 35 USC §102

form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect,
any correction of the statutory basis for the rejection will not be considered a new
ground of rejection if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
A person shall be entitled to a patent unless -
(a)(1) The claimed invention was patented, described in a printed publication, or in
public use, on sale or otherwise available to the public before the effective filing date
of the claimed invention.

6.	 Claims 1-2, 5-9, 11, 13, 15-16, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe [US 2018/0301987 A1].

Regarding claim 1, Abe discloses an apparatus [circuit of FIG. 1] for use with an
electronic circuit breaker [2, FIG. 1] having
a plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] configured and arranged to be connected between a connection terminal [terminal at LA1, FIG. 1] to a power source [91, FIG. 1] which has the first connection terminal [upper terminal of 91, FIG. 1] and a second connection terminal [lower terminal of 91, FIG. 1] and a first load terminal [upper terminal of 92, FIG. 1] of a load [92, FIG. 1] which has the first load terminal [upper terminal of 92, FIG. 1] and a second load terminal [lower terminal of 92, FIG. 1] the apparatus [circuit of FIG. 1] comprising: 
power access circuitry [by 1, FIG. 1] configured and arranged to monitor circuit access [by CV1, CV2, CV3, CV4, FIG. 1] of power via the power source [91, FIG. 1] by modulating [by CV1, CV2, CV3, CV4, FIG. 1] use of the plurality of current paths 
wherein the second load terminal [lower terminal of 92, FIG. 1] of the load [92, FIG. 1] is connected to the second connection terminal [lower terminal of 91, FIG. 1] of the power source [91, FIG. 1];
and control circuitry [12, 14, 16, 18, FIG. 1]  configured and arranged to determine [by 12, 14, 16, 18, FIG. 1] whether or not one of the field-effect power switches [transistors of CV1, CV2, CV3, CV4, FIG. 1, (paragraph 0009)] is faulty [when Inductor current I_1 at A1, A2, FIG. 4] based on the assessment [by transistors of CV1, CV2, CV3, CV4, FIG. 1], and generating [by PWM drive unit 18, FIG. 1] a signal indicative [output signal of PWM drive unit 18, FIG. 1] of a diagnostic result [output signal of 10, FIG. 1] associated with operation [by transistors of CV1, CV2, CV3, CV4, FIG. 1] of the electronic circuit breaker [2, FIG. 1] based on the determination [by 12, 14, 16, 18, FIG. 1].



Regarding claim 5, Abe further discloses including a field-effect power switch [transistor of CV1 or CV2 or CV3 or CV4, FIG. 1, (paragraph 0009)] in each [current through CV1 or CV2 or CV3 or CV4, FIG. 1] of the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] and wherein the power access circuitry [by 1, FIG. 1] is further configured and arranged to modulate [by CV1, CV2, CV3, CV4, FIG. 1] the use of the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] of the electronic circuit breaker [2, FIG. 1] via a predefined switching pattern [pattern of signals from 12, 14, 16, 18, FIG. 1] associated with the field-effect power switches [transistors of CV1, CV2, CV3, CV4, FIG. 1, (paragraph 0009)] that selectively disables 

Regarding claim 6, Abe further discloses the power access circuitry [by 1, FIG. 1] including a sequencer circuit [12, 14, 16, FIG. 1] configured and arranged to generate and provide the predefined switching pattern [pattern of signals from 12, 14, 16, 18, FIG. 1].

Regarding claim 7, Abe further discloses the control circuitry [12, 14, 16, 18, FIG. 1] is configured and arranged to generate the signal indicative [output signal of PWM drive unit 18, FIG. 1] of a detected fault [when Inductor current I_1, High-side FET, Low-side FET at A1, A2, FIG. 4] associated with at least one [current through CV1 or CV2 or CV3 or CV4, FIG. 1] of the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1].

Regarding claim 8, Abe further discloses including a field-effect power switch [transistor of CV1 or CV2 or CV3 or CV4, FIG. 1, (paragraph 0009)] in each [current through CV1 or CV2 or CV3 or CV4, FIG. 1] of the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] and wherein the power access circuitry [by 1, FIG. 1] is further configured and arranged to modulate [by CV1, CV2, CV3, CV4, FIG. 1] the use of the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] 

Regarding claim 9, Abe further discloses the power access circuitry [by 1, FIG. 1] is further configured and arranged to connect the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] to another load terminal [at 9B, FIG. 1] of another load [10, 18, FIG. 1] during the modulation [by CV1, CV2, CV3, CV4, FIG. 1] of the use of the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] while the diagnostic result [output signal of 10, FIG. 1] is generated and disconnect the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] to the other load terminal [at 9B, FIG. 1] of the other load [10, 18, FIG. 1] after the diagnostic result [output signal of 10, FIG. 1] is generated, and to connect the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] to only the first terminal [upper terminal of 92, FIG. 1] of the load [92, FIG. 1], wherein further connecting the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] to the other load terminal [at 9B, FIG. 1] increases current [current through CV1 or CV2 or CV3 or 
.
Regarding claim 11, Abe discloses in an apparatus [circuit of FIG. 1] for use with an electronic circuit breaker [2, FIG. 1] having a plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] configured and arranged to be connected between a first connection terminal [upper terminal of 91, FIG. 1]  to a power source [91, FIG. 1] which has the first connection terminal [upper terminal of 91, FIG. 1]  and a second connection terminal [lower terminal of 91, FIG. 1]
and a first load terminal [upper terminal of 92, FIG. 1] of a load [92, FIG. 1] which has the first load terminal [upper terminal of 92, FIG. 1] and a second load terminal [lower terminal of 92, FIG. 1], the load [92, FIG. 1] coupled to electronics [2 and  8, FIG. 1], a method [circuit of FIG. 1] comprising: 
monitoring [by 10, FIG. 1] circuit access [by CV1, CV2, CV3, CV4, FIG. 1] of power [power of 91, FIG. 1] provided from the power source [91, FIG. 1], via power access circuitry [by 1, FIG. 1], by modulating [by CV1, CV2, CV3, CV4, FIG. 1] use of the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] of the electronic circuit breaker [2, FIG. 1] by activating or deactivating [by PWM drive unit 18, FIG. 1] one or more field-effect power switches [transistors of CV1, CV2, CV3, CV4, FIG. 1, (paragraph 0009)] which control current  [by CV1, CV2, CV3, CV4, FIG. 1], wherein the second load terminal [lower terminal of 92, FIG. 1] of the load [92, FIG. 1] is connected to the second connection terminal [lower terminal of 91, FIG. 1]  of the power source [91, FIG. 1];
determining [by 12, 14, 16, 18, FIG. 1] whether or not one of the field-effect power switches [transistors of CV1, CV2, CV3, CV4, FIG. 1, (paragraph 0009)] is faulty [when Inductor current I_1 at A1, A2, FIG. 4] based on the assessment [by transistors of CV1, CV2, CV3, CV4, FIG. 1];
and generating [by PWM drive unit 18, FIG. 1], in response to the modulation [by CV1, CV2, CV3, CV4, FIG. 1] and assessment [by transistors of CV1, CV2, CV3, CV4, FIG. 1], a signal indicative [output signal of PWM drive unit 18, FIG. 1] of a diagnostic result [output signal of 10, FIG. 1] associated with operation [by transistors of CV1, CV2, CV3, CV4, FIG. 1] of the electronic circuit breaker [2, FIG. 1] and selectively using [by 10, 18, FIG. 1] the signal [output signal of PWM drive unit 18, FIG. 1] to control operation of the electronics [2 and  8, FIG. 1].

Regarding claim 13, Abe further discloses modulating use [by transistors of CV1, CV2, CV3, CV4, FIG. 1] of the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] further includes 

Regarding claim 15, Abe further discloses modulating use [by transistors of CV1, CV2, CV3, CV4, FIG. 1] of the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] further includes sequentially enabling [by 12, 14, 16, FIG. 1] current flow [current flow through CV1 or CV2 or CV3 or CV4, FIG. 1] through each [current through CV1 or CV2 or CV3 or CV4, FIG. 1] of the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] while disabling current flow [current flow through CV1 or CV2 or CV3 or CV4, FIG. 1] through at least one of the remaining [by transistors of CV1, CV2, CV3, CV4, FIG. 1] of plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1].

Regarding claim 16, Abe further discloses assessing [by 112, 128, 144, FIG. 1] the actual power usage [by 1 and 92, FIG. 1] of the power source [91, FIG. 1] via the power related parameter [voltages at 91 and 92, FIG. 1] further includes measuring [by 12, 14, 16, FIG. 1] a voltage drop [voltage at 9B, FIG. 1], across each field-effect power switch [transistor of CV1 or CV2 or CV3 or CV4, FIG. 1, (paragraph 0009)] and current [current through CV1 or CV2 or CV3 or CV4, FIG. 1] through a shunt resistor [resistor in 

Regarding claim 18, Abe further discloses the electronic circuit breaker [2, FIG. 1] includes three field-effect power switches [transistors of CV1, CV2, CV3, FIG. 1, (paragraph 0009)] and modulating the use [by transistors of CV1, CV2, CV3, CV4, FIG. 1] of the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] of the electronic circuit breaker [2, FIG. 1] includes selectively deactivating [by PWM drive unit 18, FIG. 1] the field-effect power switches [transistors of CV1, CV2, CV3, CV4, FIG. 1, (paragraph 0009)] while activating [by PWM drive unit 18, FIG. 1] one of the field-effect power switches [transistors of CV1, CV2, CV3, CV4, FIG. 1, (paragraph 0009)].

Regarding claim 19, Abe further discloses assessing actual power usage [by 1 and 92, FIG. 1] of the power source [91, FIG. 1] includes determining the actual resistance [resistance of transistors of CV1, CV2, CV3, CV4, FIG. 1] of the electronic circuit breaker [2, FIG. 1], using a ratio [voltage at 9B and resistor in 9A, FIG. 1] of voltage drop [voltage at 9B, FIG. 1] through a shunt resistor [resistor in 9A, FIG. 1, (paragraph 0037)] coupled to the connection terminal [terminal at LA1, FIG. 1] of the power source [91, FIG. 1] and source [91, FIG. 1] of each of the field-effect power switches [transistors of CV1, CV2, CV3, CV4, FIG. 1, (paragraph 0009)], the voltage drops [voltage at 9B, FIG. 1] and current [current through CV1 or CV2 or CV3 or CV4, FIG. 1] across each field-effect power switch [one of transistors of CV1, CV2, CV3, CV4, FIG. 1, (paragraph 0009)] and current [current flow through CV1 or CV2 or CV3 or CV4, FIG. 1] associated with the modulated use [by transistors of CV1, CV2, CV3, CV4, FIG. 1] of the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1];
and comparing [by transistors of CV1, CV2, CV3, CV4, FIG. 1] the actual resistance values [resistance of transistors of CV1, CV2, CV3, CV4, when transistors turned are active, FIG. 1] to expected resistance values [resistance of transistors of CV1, CV2, CV3, CV4 when transistors turned are inactive, FIG. 1] according [transistors of CV1, CV2, CV3, CV4, FIG. 1, (paragraph 0009)] to a number of active field-effect power switches [transistors of CV1, CV2, CV3, CV4, FIG. 1, (paragraph 0009)];
and wherein determining [by 12, 14, 16, 18, FIG. 1]  whether one of the field-effect power switches [transistors of CV1, CV2, CV3, CV4, FIG. 1, (paragraph 0009)] is 

Regarding claim 20, Abe further discloses connecting [by 12, 14, 16, 18, FIG. 1]
the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] to another load terminal [at 9B, FIG. 1] of another load [10, 18, FIG. 1] during the modulation [by CV1, CV2, CV3, CV4, FIG. 1] while the diagnostic result [output signal of 10, FIG. 1] is generated and disconnect the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] to the other load terminal [at 9B, FIG. 1] after the diagnostic result [output signal of 10, FIG. 1] is generated, and to connect the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] to only the first terminal [upper terminal of 92, FIG. 1] of the load [92, FIG. 1], wherein further connecting the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] to the other load terminal [at 9B, FIG. 1]  increases current of the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] to generate the diagnostic 
to only the first terminal [upper terminal of 92, FIG. 1] of the load [92, FIG. 1].

Regarding claim 21, Abe further discloses the expected usage [by CV1, CV2, CV3, CV4, FIG. 1] of the power source [91, FIG. 1] is predefined and varies based on a number of plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] being used at a time [Inductor current, High side FET, Low side FET are in times, FIG. 4].

Regarding claim 22, Abe further discloses the power access circuitry [by 1, FIG. 1] is further configured and arranged to deactivate or activate of the field-effect power switches [transistors of CV1, CV2, CV3, CV4, FIG. 1, (paragraph 0009)] at a time [Inductor current, High side FET, Low side FET are in times, FIG. 4], wherein the first field-effect power switch [transistor of CV1, FIG. 1, (paragraph 0009)] is in a first current path [current path through CV1, FIG. 1] and the second field-effect power switch [transistor of CV1, FIG. 1, (paragraph 0009)] is in a second current path [current path through CV2, FIG. 1] and the control circuitry [12, 14, 16, 18, FIG. 1] is configured and arranged to determine whether the field-effect power switches [transistors of CV1, CV2, CV3, CV4, FIG. 1, (paragraph 0009)] is faulty [when Inductor current I_1 at A1, A2, FIG. 4] based on the deactivation or activation [by PWM drive unit 18, FIG. 1] of the field-effect power switches [transistors of CV1, CV2, CV3, CV4, FIG. 1, (paragraph 0009)] at the time [Inductor current, High side FET, Low side FET are in times, FIG. 4].

Claim Rejections - 35 USC §103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102 of this title, if
the differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing date of
the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains. Patentability shall not be negated by the manner in which
the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459
(1966), that are applied for establishing a background for determining
obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.


8.	 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abe [US 2018/0301987 A1] and in view of Honda [US 2017/0261562 A1].

Regarding claim 3, Abe does not disclose the power source, wherein the power
source includes a plurality of batteries.
However, Honda teaches the power source [2, FIG. 1], wherein the power source
[2, FIG. 1] includes a plurality of batteries [four battery cells of 2, FIG. 1].
Therefore, it would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified
the apparatus of Abe to include the power source, wherein the power source includes
a plurality of batteries of Honda for the purpose of connecting the plurality of battery

0011).

9.	 Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable
over Abe [US 2018/0301987 A1] and in view of Rangarajan [US 2017/0269611 A1].

Regarding claim 4, Abe does not disclose including vehicle electronics, and a
safety-module circuit coupled to the vehicle electronics, the safety-module circuit
and the vehicle electronics cooperatively configured and arranged to use the
signal indicative of the diagnostic result by causing the vehicle electronics to enter into a
safety vehicle-operation mode.
However, Rangarajan teaches including vehicle electronics [ccc 6, and FLIGHT
MGMT SYSTEM 40, FIG. 2, (paragraph 0015)], and a safety-module circuit
[SAFETY MODULE, FIG. 2] coupled to the vehicle electronics [ccc 6, and FLIGHT
MGMT SYSTEM 40, FIG. 2, (paragraph 0015)], the safety-module circuit [SAFETY
MODULE, FIG. 2] and the vehicle electronics [ccc 6, and FLIGHT MGMT SYSTEM 40,
FIG. 2, (paragraph 0015)] cooperatively configured and arranged to use the signal [out
signal of 56, FIG. 2] indicative of the diagnostic result [by 56, FIG. 2] by causing the
vehicle electronics [ccc 6, and FLIGFIT MGMT SYSTEM 40, FIG. 2, (paragraph 0015)]
to enter into a safety vehicle-operation mode [when ccc 6 receives signal from
SAFETY MODULE 8, FIG. 2, (paragraph 0022)].
Therefore, it would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified

circuit coupled to the vehicle electronics, the safety-module circuit and the vehicle
electronics cooperatively configured and arranged to use the signal indicative of the
diagnostic result by causing the vehicle electronics to enter into a safety vehicle operation mode of Rangarajan for the purpose of monitoring the vehicle operation for
unsafe conditions and safe mode and outputting the control signal to cause the
communication control component to switch to the safe mode, (paragraph 0005).

Regarding claim 12, Abe does not disclose selectively using the signal further
includes placing the electronics in a safety-operation mode that includes one
outputting an alert, disabling a function and limiting a value of a function provided by
the electronics.
However, Rangarajan teaches selectively using [by ccc 6, FIG. 2, (paragraph
0015)] the signal [signal from SAFETY MODULE 8 or signal from MISSIOM
CONTROL 2, FIG. 2] further includes placing the electronics [ccc 6, and FLIGHT MGMT
SYSTEM 40, FIG. 2, (paragraph 0015)] in a safety-operation mode [when ccc 6 receives signal from SAFETY MODULE 8, FIG. 2, (paragraph 0022)] that includes
outputting an alert [output signal of SAFETY MODULE, FIG. 2, (paragraph 0022)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified
the apparatus of Abe to include selectively using the signal further includes placing
the electronics in a safety-operation mode that includes one outputting an alert,

and safe mode and outputting the control signal to cause the communication control
component to switch to the safe mode, (paragraph 0005).

10. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abe [US 2018/0301987 A1] and in view of Cheng [US 2013/0057297 A1].

Regarding claim 10, Abe discloses a method [circuit of FIG. 1] including:
causing [by transistors of CV1, CV2, CV3, CV4, FIG. 1] modulated use [by transistors of CV1, CV2, CV3, CV4, FIG. 1] of a plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] of an electronic circuit breaker [2, FIG. 1] by activating or deactivating [by PWM drive unit 18, FIG. 1] one or more field-effect power switches [transistors of CV1, CV2, CV3, CV4, FIG. 1, (paragraph 0009)] which control current [one of current paths through CV1, CV2, CV3, CV4, FIG. 1] in the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1], the current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] being connected between a connection terminal [terminal at LA1, FIG. 1] to a power source [91, FIG. 1] which has the first connection terminal [upper terminal of 91, FIG. 1]  and a second connection terminal [lower terminal of 91, FIG. 1] and a first load terminal [terminal at 139, FIG. 1] of a load [92, FIG. 1] which has the first load terminal [upper terminal of 92, FIG. 1] and a second load terminal [lower terminal of 92, FIG. 1], the load [92, FIG. 1] 
assessing actual power usage [by 1 and 92, FIG. 1] of the power source [91, FIG. 1] via a power related parameter relative [voltages at 91 and 92, FIG. 1] to expected usage [by 1 and 92, FIG. 1] of the power source [91, FIG. 1] during the modulation [by CV1, CV2, CV3, CV4, FIG. 1];
determining [by 12, 14, 16, 18, FIG. 1] whether or not one of the field-effect power switches [transistors of CV1, CV2, CV3, CV4, FIG. 1, (paragraph 0009)] is faulty [when Inductor current I_1 at A1, A2, FIG. 4] based on the assessment [by transistors of CV1, CV2, CV3, CV4, FIG. 1];
and generating [by PWM drive unit 18, FIG. 1], in response to the determination [by 152, 102, FIG. 1], a signal indicative [output signal of PWM drive unit 18, FIG. 1] of a diagnostic result [output signal of 10, FIG. 1]  associated with operation [by transistors of CV1, CV2, CV3, CV4, FIG. 1]of the electronic circuit breaker [2, FIG. 1] and selectively using [by PWM drive unit 18, FIG. 1] the signal [Vpl or Vpx, FIG. 1] to control operation [byl 12, 114, 128, 130, 144, 148, 150, 152, 102, 104, 106, FIG. 1] of the electronics [2 and  8, FIG. 1] .
Abe does not disclose a non-transitory computer readable medium containing
program instructions when executed by a processor cause the processor to perform
a method.
However, Cheng teaches a non-transitory computer readable medium [140, FIG.

cause the processor [144a, 114b, 144c, FIG. 1, (paragraph 0033)] to perform a method
[100, FIG. 1].
Therefore, it would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified
the apparatus of Abe to include anon-transitory computer readable medium containing
program instructions when executed by a processor cause the processor to perform a
method of Cheng for the purpose of implementing as part of the switch control               system can be a separate processor for employing in any power conversion system,
(paragraph 0042).

11.	 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Abe [US 2018/0301987 A1] and in view of Ni [US 2016/0190926 A1].

Regarding claim 14, Abe further discloses the plurality of current paths [current paths through transistors between 91 and 92 of CV1, CV2, CV3, CV4, FIG. 1] each [current through CV1 or CV2 or CV3 or CV4, FIG. 1] includes a field-effect power switch [transistor of CV1, CV2, CV3, CV4, FIG. 1, (paragraph 0009)] and the modulation [by CV1, CV2, CV3, CV4, FIG. 1] further includes selectively activating [by PWM drive unit 18, FIG. 1] the field-effect power switches [transistors of CV1, CV2, CV3, CV4, FIG. 1, (paragraph 0009)], wherein a deactivated field-effect power switch [one transistor of CV1, CV2, CV3, CV4 is inactive, FIG. 1] is activated over [by 104 or 106, FIG. 1] a 
Abe does not disclose using linear control of the field-effect power switches.
However, Ni teaches using linear control [110, FIG. 1, (paragraph 0024)] of the
field-effect power switches [M1, M2, FIG. 1, (paragraph 0023)].
Therefore, it would have been obvious to a person of an ordinary skilled in the art
before the effective filling date of the claimed invention was made to have modified
the apparatus of Abe to include selectively activating the field-effect power switches
using linear control of the field-effect power switches of Ni for the purpose of operating
in one of a plurality of control modes for creating a number of different power
conversion systems, (paragraph 0024).

12. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over
Abe [US 2018/0301987 A1] and in view of Liu [US 2011/0234110 A1].

Regarding claim 17, Abe does not disclose the voltage drop and the current
associated with the sequential activation of current flow are measured using different amplifiers.
However, Liu teaches the voltage drop [voltage drop on 148, FIG. 4] and the
current [current through 112 and 142, FIG. 4] associated with the sequential
activation [by 122, FIG. 4] of current flow [flow through 112 and 142, FIG. 4] are
measured using different amplifiers [138, 132, FIG. 4]. 
Therefore, it would have been obvious to a person of an ordinary skilled in the art

the apparatus of Abe to include the voltage drop and the current associated with the
sequential activation [by 9A, 12, 14, 16, FIG. 1]  of current flow are measured using different amplifiers of Liu for the purpose of regulating the currents through switches to a predetermined operation current, (paragraph 0030).

Conclusion
13.	 Any inquiry concerning this communication or earlier communications from
the examiner should be directed to Trinh Dang whose telephone number is (571)-270-
3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number
for the organization where this application or proceeding is assigned is 571 -273-
8300. Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


Examiner, Art Unit 2838


/Nguyen Tran/Primary Examiner, Art Unit 2838